Case: 13-40603      Document: 00512493385         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-40603                               January 8, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
DARRELL WAYNE HUGHES,

                                                 Plaintiff-Appellant

v.

STATE OF TEXAS, CHEROKEE                         COUNTY SHERIFF; CHARLES
HOLCOMB; JUDGE MORRIS W.                         HASSELL; ATTORNEY JAMES
PHOENIX,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CV-208


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis (IFP), Darrell Wayne Hughes,
Texas prisoner # 960992, appeals the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint, in which he argued that the defendants conspired against
him by denying him his right to petition the government for redress of
grievances through fraud, by organizing a crime against him, by denying him


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40603    Document: 00512493385      Page: 2    Date Filed: 01/08/2014


                                 No. 13-40603

access to legal materials, and by fabricating the criminal charges against him
in April 1983. He also argued ineffective assistance of counsel. The district
court dismissed Hughes’s claims as barred by Heck v. Humphrey, 512 U.S. 477
(1994), as frivolous, and as barred by the statute of limitations.
      In his appellate brief, Hughes reurges the merits of his claims but fails
to address the district court’s detailed analysis and dismissal of his claims.
When an appellant, like Hughes, fails to identify any error in the district
court’s analysis, it is the same as if the appellant had not appealed that issue.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987). Hughes’s claims are therefore deemed abandoned. See Hughes v.
Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993).
      Hughes also argues for the first time that he has been subjected to cruel
and unusual punishment. Because we do not generally consider claims raised
for the first time on appeal, we will not address this claim. See Leverette v.
Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      AFFIRMED.




                                        2